Citation Nr: 9931841	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-42 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from July 1986 to November 
1989.

This appeal to the Board of Veterans Appeals (the Board) is 
from a May 1996 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a 
bilateral knee disability claimed as secondary to service-
connected lumbosacral strain, and continued a 10 percent 
rating for lumbosacral strain. 

The issue of entitlement to an evaluation in excess of 10 
percent for lumbosacral strain is addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disability as secondary to service-connected 
lumbosacral strain is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disability as secondary to service-connected 
lumbosacral strain is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected and the secondary condition shall be considered a 
part of the original condition. 38 C.F.R. § 3.310(a) (1999). 

The Court has held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the claimant shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, op. cit.  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
 
In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992)...because a 
medical professional is not competent to 
opine as to matters outside the scope of 
his or her expertise, and a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Service medical records show that in February 1987, the 
veteran reported that he had had pain in both knees for 3 
months.  This pain decreased once the legs warmed up and then 
increased after stopping.  The pain was below the knee cap.  
Examination showed no obvious deformity.  There were 
noticeable knots below the kneecaps.  There was no pain on 
palpation and knees had full range of motion.  Bilateral 
traction apophysitis was suggested.  He was told to do no 
running, marching, crawling or kneeling for 10 days, to take 
Motrin and return for follow-up visit.

In April 1989, the veteran contused the left knee while 
playing soccer and fell forward and twisted the knee.  There 
were no positive findings except for mild tenderness over 
adductor muscles.  There was no bony abnormality including on 
X-ray.  He was given a limited profile for 7 days.  On 
several subsequent occasions, he said that he had some pain 
radiation from his back after lifting with radiation into his 
lower extremities.  It was noted in September 1989 that he 
had had numerous sport injuries secondary to football, etc. 
in the past.

On the separation examination dated in October 1989, the 
veteran reported tenderness in the medial tibial plateau area 
of the right knee.  He had limited forward flexion of the 
lumbar spine with pain into the legs.  He said that the knee 
stiffened up and was aggravated by running.  The examiner 
noted that he might have a possible meniscus or ligament 
injury.

On his initial claim, filed in 1990, the veteran referenced a 
back disorder but did not mention a knee problem.

On VA examination in October 1990, the veteran complained of 
low back pain.  He reported that since service, he had worked 
in construction.  Deep tendon reflexes were slightly 
diminished in the left patella and left Achilles tendon 
areas.  Forceful elevation of the legs at the knees produced 
pain in the left back area.  Diagnosis was lumbosacral 
strain. X-rays also showed rotary scoliosis of the lumbar 
spine with spina bifida occulta and narrowing of the disc 
space at L-5/S-1.

The veteran was seen by VA outpatient facilities in 1991 with 
complaints of back pain.  There was no reference to knee 
problems.

A private chiropractor provided clinical records showing that 
he had seen the veteran in January 1995 to check his knees.  
Another report showed that he had injured his left knee 4 
weeks before while playing football; and he had also had 
surgery on the right knee.  Another statement was received 
from MTP, D.C., to the effect that the veteran had been seen 
by him in January 1995.  At that time, the veteran was 
walking with a protective stance and was unable to run.  The 
veteran stated that he had injured the left knee while 
climbing some stairs.  He also stated that this injury was 
partly due to a back condition that he had sustained a few 
years earlier.  He also said that he had previously injured 
his right knee while playing soccer.

VA outpatient records were obtained showing that in January 
1996, the veteran had been seen with complaints of 
instability in the left knee.  He was unable to exercise.  He 
was told that he had a medial collateral ligament tear but 
currently, several months later, he had instability and could 
not exercise.  X-rays showed no bony injury. 

In February 1996, the veteran was seen as an outpatient with 
complaints relating to the right knee.  It was felt that he 
had a nonhealed medial collateral ligament injury.  



The veteran was given a brace and was to use the brace and 
crutches that he had at home.  Additional testing was to be 
done on the left knee to determine whether he had a meniscal 
tear.

In March 1996, the veteran was seen with complaints of 
popping in the left knee.  Testing was positive for anterior 
collateral ligament injury/tear.  He was scheduled for 
surgery.  A magnetic resonance imaging (MRI) of the left knee 
in March 1996 showed signs of a subacute injury with 
discontinuity of the anterior cruciate ligament (ACL) in its 
mid portion.  The posterior cruciate ligament was 
unremarkable.  There was an ill-defined reticulated 
subchondral loss of signal seen at the lateral femoral 
condyle laterally related to bone contusion felt to be 
associated with the ACL injury.  There was some suprapatellar 
joint effusion.  Final MRI findings suggested a complex tear 
of the entire lateral meniscus.

On VA examination in January 1997, the veteran reported 
having had back problems for a long time which had become a 
factor in doing various activities.  He was not having leg 
radiation.  However, he reported having had cruciate injuries 
in both knees for which he had undergone bilateral ACL 
reconstructive surgery in November 1993 and May 1996.  

The veteran said that the knees were not doing very well.  He 
often had pain, popping and catching particularly in the left 
knee, and was unable to take part in any kind of sport 
although he did do exercises on a machine to try to keep the 
musculature in the knees strong.  The examiner evaluated the 
veteran's back, details of which will be described below.  
The pertinent diagnoses were status following reconstruction 
of the ACL of the right knee with some residual 
osteoarthritis, and status following recent reconstruction of 
the ACL of the left knee with significant tenderness and 
soreness about the knee.



The examiner opined that the veteran did have a lumbar strain 
syndrome dating from service.  It was noted that the question 
was pending as to whether the knee problems were the result 
of his back.  The examiner stated that 

"as I understand it, the patient states 
that he feels that because of his back, 
he injured both knees.  I cannot connect 
the back as the cause of the knee problem 
on either side.  I do believe that with 
the knee problems and he has significant 
knee problems that he is unable to 
properly exercise in even the back and 
that the back problem can be aggravated 
by the knee problems.  I do believe that 
he has enough legitimate back problems 
that it would interfere with an athletic 
lifestyle of a job requiring a lot of 
lifting, etc.   [emphasis added]"

On VA examination in November 1998, the examining physician 
noted that the veteran had specifically denied that he had 
had any knee injury in service.  He had reported having ACL 
surgery at a private facility in 1993 since which time he had 
had some pain but by and large, was doing well.  He also 
stated that in December 1995, he had fallen down and injured 
the ACL in the left knee and had repair thereof at VA in 
1996.  He had been told that he probably would need more 
surgery on that knee.  

The examiner noted the back findings as well as those 
relating to the knee.  In pertinent part, he diagnosed 
lumbosacral strain and ACL repair of both right and left 
knees.  The examiner specifically opined that the veteran's 
knee problems were not related to any complaint or injury in 
service, and specifically the veteran had denied having had 
inservice knee injuries.  




Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a bilateral knee disability as 
secondary to service-connected low back disorder is not well 
grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

The Board finds that there is no competent medical evidence 
that the veteran's bilateral knee disorders, specifically ACL 
injuries and other damage predominantly as a result of 
injuries, for which he required surgery on occasion in the 
past, were incurred in service, or more particularly, were 
due to or were in any way associable with or impacted by his 
service-connected lumbosacral strain.  


Although the veteran submitted a statement from a private 
chiropractor to the effect that in 1995, he had told him that 
his most recent fall was a result of his low back problems, 
this was clearly reporting something the veteran had said, 
rather than any independent analysis of the circumstances 
which precipitated that initial and singular visit.  As noted 
in the cases cited above, a physician's merely repeating what 
he may have been told by a veteran is not an expert opinion 
in any comparable sense of the term, and may be discounted 
accordingly.

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of a bilateral knee 
disability which has been linked to the veteran's period of 
service or service-connected lumbosacral strain on any basis.  

And further, with regard the provisions of 38 C.F.R. § 3.310 
and the mandates of Allen, the Board notes as clearly and 
unequivocally identified by the recent VA medical opinions 
and evaluations, any aggravation that may take place in this 
veteran's case is by the non-service-connected knee disorders 
on the service-connected lumbosacral strain, the exact 
opposite of that situation covered in the requisite criteria.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration that his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a bilateral knee disability as secondary to his service-
connected lumbosacral strain.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to his service-connected lumbosacral 
strain, the doctrine of reasonable doubt has no application 
to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral knee 
disabilities as secondary to service-connected lumbosacral 
strain, the appeal is denied. 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for lumbosacral 
strain is well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 269 (1992).  The veteran's assertions 
concerning the severity of his low back disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case citations in the prior Board remand, the 
Court has implemented certain guidelines.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) must be 
considered.  The examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder; 

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be 
combined, not added"; and 

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

The provisions of 38 C.F.R. § 4.10 relate to functional 
impairment as follows:  

The basis of disability evaluations is 
the ability of the body as a  whole, or 
of the psyche, or of a system or organ of 
the body to function under the ordinary 
conditions of daily life including 
employment.  Whether the upper or lower 
extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are 
affected, evaluations are based upon lack 
of usefulness, of these parts or systems, 
especially in self-support.  This imposes 
upon the medical examiner the 
responsibility of furnishing, in addition 
to the etiological, anatomical, 
pathological, laboratory and prognostic 
data required for ordinary medical 
classification, full description of the 
effects of disability upon the person's 
ordinary activity. In this  connection, 
it will be remembered that a person may 
be too disabled to engage in employment 
although he or she is up and about and 
fairly comfortable at home or upon 
limited activity.

The provisions of 38 C.F.R. § 4.40 relate to functional loss 
as it specifically impacts the musculoskeletal system as 
follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed,  coordination and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible  behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

And the provisions of 38 C.F.R. 4.45 relate to the joints: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist,  hip, knee, and 
ankle are considered major joints; 
multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



In this case, on a VA examination in January 1997, the 
veteran reported that he had had low back problems for years 
but this was currently painful all of the time.  There was no 
radiation of the pain into the legs, but he had problems 
protecting the back.  On examination of the back, he stood 
with a level pelvis.  He was able to bend forward to 40 
degrees and while his vertebra moved normally, he tended to 
guard the back a little bit as if this were painful.  Lateral 
extension of the spine was 35 degrees, with lateral beading 
to the right of 25 degrees and to the left of 30 degrees.  

He had rotation of the lumbar spine to about 70 degrees.  
There were no neurological changes associated with the back.  
Deep tendon reflexes at the knees and ankles were bilaterally 
equal at 3+.  Straight leg raising with the veteran in the 
supine position was to about 50 degrees, at which time the 
hamstring tightened but this did not produce back pain.  He 
had knee pain with trying to do Patrick's test, right 
somewhat more than the left, but did not complain of back 
pain on those motions.  Pertinent diagnosis was chronic 
lumbar strain syndrome.

When examined by VA in November 1998, the veteran stated that 
he had some pain in his back all of the time, and that 2-3 
times per year, he would have severe back pain that would put 
him down for about a week.  At that time, he would use ice 
and bed rest and usually would get better.  

On examination of the lumbar spine, there was normal 
curvature, no tenderness on palpation.  He could flex to 70 
degrees and then complained of pain.  He was able to extend 
to about 20 degrees and then complained of pain.  There was 
55 degrees of left lateral bending possible and 30 degrees of 
right lateral bending.  He was able to stand on his heels and 
toes and walk, and there was no loss of pinprick sensation.  
Reflexes were 2+ at knees and ankles.  He had negative 
straight leg raising bilaterally.  The pertinent diagnosis 
was lumbosacral strain.

While some of the required assessments cited above are 
included in these most recent examinations, they are not as 
complete as they might be, and do not include all required 
and specific findings relative to the requirements set forth 
in DeLuca, and 38 C.F.R. §§ 4.40, and 4.45.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the remaining appellate issue 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to his treatment for 
lumbosacral strain.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
lumbosacral strain.  The claims file and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

Any further indicated studies should be 
conducted in compliance with the mandates 
of all of the pertinent regulatory 
criteria for bony injury, muscle damage, 
nerve impairment and to include pain, 
limitations of motion in all planes as 
specifically demonstrated by degrees of 
arc, foot drop, and all other signs of 
functional impairment. 

The examiner is to evaluate all facets of 
the veteran's low back disability.  
Specifically, this should include:

(a) In specific, numeric nominal degrees 
of arc figures, all active and passive 
ranges of motion in all pertinent planes 
in accordance with regulatory criteria 
and guidelines;

(b) Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disability in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected low 
back disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.


(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

(e)  What is the impact of any other 
otherwise not contemplated symptoms on 
the veteran's ability to function 
adequately in an occupational setting. 

Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the low back disability 
regardless of the means of such impact.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for lumbosacral 
strain with application of all pertinent 
criteria discussed earlier.  The RO 
should also document its consideration of 
the applicability of the criteria 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

